Citation Nr: 0634567	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-43 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hearing loss in 
the left ear on the merits.  In April 2005, the veteran 
testified before the Board at a hearing that was held at the 
RO.

In April 2005 testimony before the Board, the veteran raised 
a new claim of entitlement to a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU).  The Board refers this claim to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claim for service connection for hearing loss 
in the left ear was previously denied in a June 1980 rating 
decision.  In an August 1998 rating decision, the RO declined 
to reopen the claim.  The RO denied the veteran's March 1999 
claim on the merits.  The Board, however, must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The recent 
decision in Kent v. Nicholson requires that the Secretary 
look at the bases for the prior denial and notify the veteran 
as to what evidence is necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient at the time of the previous denial.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis upon 
which the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for hearing loss in the left ear, 
(i.e., describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating the hearing loss in 
his left ear to his period of active 
service, to an event or injury in 
service, or to a service-connected 
disability).  

2.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for hearing loss in 
the left ear.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity 
for response.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


